Citation Nr: 0302001	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  91-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a duodenal ulcer for the period from May 20, 
1988, to October 3, 1989.

2.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer from October 4, 1989. 

3.  Entitlement to an initial compensable evaluation for the 
residuals of a right knee cartilage injury, with degenerative 
changes, from September 24, 1987, to October 3, 1989.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right knee cartilage injury, with 
degenerative changes, from October 4, 1989.

(The issue of entitlement to service connection for a right 
hip disability will be addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.  He was a prisoner of war from February 1944 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeals for increased evaluations for his ulcer 
and his right knee disability were initially before the Board 
in August 1991, at which time his ulcer was evaluated as 10 
percent disabling, and his right knee disability was 
evaluated as zero percent disabling.  These issues were 
remanded for additional development.  An April 1995 hearing 
officer decision increased the evaluation of the veteran's 
right knee disability to 10 percent, effective from November 
2, 1994.  A July 1996 rating decision increased the 
evaluation for the veteran's duodenal ulcer to 20 percent, 
effective from October 3, 1989.  This decision also changed 
the effective date of the 10 percent evaluation for the right 
knee disability to October 3, 1989.  The veteran continued to 
express dissatisfaction with the evaluations of his 
disabilities, and they remained on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The issues of entitlement to an increased evaluation for a 
duodenal ulcer and a right knee disability were returned to 
the Board in June 1999.  The issues of entitlement to an 
earlier effective date for a total rating for 
unemployability, an increased evaluation for a psychiatric 
disability, and entitlement to service connection for a right 
hip disability were also included on appeal.  The June 1999 
Board decision granted the claim for an earlier effective 
date for a total rating, and remanded the remaining issues 
for further development.  A June 2000 rating decision 
increased the evaluation for the psychiatric disability to 
100 percent.  As this is considered a complete grant of the 
benefits sought on appeal, this issue is no longer before the 
Board.  The 20 percent evaluation for the veteran's duodenal 
ulcer and the 10 percent evaluation for his right knee 
disability were confirmed and continued, and his claim for 
service connection for a right hip disability continued to be 
denied.  These issues have been returned to the Board for 
additional consideration.  

The Board notes that the veteran's appeals pertaining to the 
evaluation of his duodenal ulcer and his right knee 
disability involve appeals of the evaluations assigned by the 
October 1988 rating decision which established entitlement to 
service connection for these disabilities.  Therefore, staged 
ratings are to be considered, and as the increases in 
evaluations that have been awarded have not been effective 
from the same date that entitlement to service connection 
initially became effective, the issues are as stated on the 
first page of this decision.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran has raised the issues of entitlement to service 
connection for Barrett's esophagus and reflux disease, as 
well as entitlement to service connection for a low back 
disability.  These issues have not yet been addressed by the 
RO, and as they are not inextricably intertwined with the 
issues currently on appeal, they are referred to the RO for 
consideration.  

The veteran was represented by a private attorney at the time 
of the June 1999 Board decision and remand.  The veteran has 
since submitted an Appointment of Veterans Service 
Organization As Claimant's Representative in August 2002 in 
favor of the Disabled American Veterans, and is represented 
by that organization in his current appeal.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a right hip 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue. 


FINDINGS OF FACT

1.  The veteran's duodenal ulcer was no more than mild from 
May 20, 1988, to October 3, 1989.

2.  The veteran's duodenal ulcer was no more than moderate 
from October 4, 1989.  

3.  The veteran's right knee cartilage disability was 
symptomatic from September 24, 1987, to October 3, 1989; the 
veteran had 130 degrees of flexion without evidence of 
additional impairment due to pain, weakness, incoordination, 
or excess fatigability.  

4.  The veteran had zero degrees of extension, and from 75 
degrees to 130 degrees of flexion from October 4, 1989; while 
there is evidence of pain and some weakness, there is no 
evidence of additional impairment as a result of these 
factors, or of incoordination and excess fatigability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a duodenal ulcer for the period from May 
20, 1988, to October 3, 1989, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.114, Code 7305 (2002). 

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a duodenal ulcer from October 4, 1989, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.114, Code 7305 (2002). 

3.  The criteria for entitlement to a 10 percent evaluation 
for the residuals of a right knee cartilage injury, with 
degenerative changes, from September 24, 1987, to October 3, 
1989, have been met; the criteria for an evaluation in excess 
of 10 percent for this period have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.71a, Codes 5003, 5010, 5259, 5260, 5261 (2002). 

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the residuals of a right knee cartilage 
injury, with degenerative changes, from October 4, 1989, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Codes 5003, 5010, 
5259, 5260, 5261 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned to his 
service connected disabilities are insufficient to reflect 
their current level of severity.  He argues that he 
experiences frequent symptoms as a result of his duodenal 
ulcer.  Furthermore, the veteran states that he has knee pain 
and instability.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notices of the decisions on 
appeal, and he has been provided with Statements of the Case 
and Supplemental Statements of the Case that contain the laws 
and regulations concerning his claims, the rating codes 
governing the evaluation of his disability, and an 
explanation of the reasons and bases for the denial of his 
claims, which also indicated what evidence was needed to 
prevail.  In addition, VA has obtained all medical records 
that have been identified by the veteran, and has afforded 
him numerous medical examinations in conjunction with his 
claims.  These issues have been remanded on two previous 
occasions for additional development.  The veteran has 
offered his testimony at the RO on two occasions, although a 
portion of the transcript of one of these hearings is no 
longer available.  In August 2002, the veteran was provided 
with a letter that contained the provisions of the VCAA.  
This letter explained to the veteran what evidence would be 
obtained by VA, and what evidence should be supplied by him.  
It also notified the veteran that he was responsible for 
supplying the information required for VA to obtain relevant 
medical records on his behalf.  The veteran was presented 
with an opportunity to either submit additional evidence, or 
identify evidence to be obtained by VA.  The Board must 
conclude that the duties to notify and assist have been 
completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  



Ulcer

The record shows that entitlement to service connection for a 
duodenal ulcer was established in an October 1988 rating 
decision.  A 10 percent evaluation was assigned for this 
disability, effective from May 20, 1988.  This evaluation was 
increased to the current 20 percent rating in a July 1996 
rating decision, effective from October 3, 1999.  

The veteran's ulcer is evaluated under the rating code for 
duodenal ulcers.  Under this rating code, a severe duodenal 
ulcer is manifested by symptomatology including pain that is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, and is evaluated as 60 percent 
disabling.  A moderately severe duodenal ulcer is manifested 
by symptomatology that is less than severe, but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, and is 
evaluated as 40 percent disabling.  A moderate duodenal ulcer 
has recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration, or with continuous 
moderate manifestations, and merits a 20 percent evaluation.  
A mild duodenal ulcer with recurring symptoms once or twice a 
year merits a 10 percent evaluation.  38 C.F.R. § 4.114, Code 
7305.  

The evidence includes the report of a VA internal medicine 
examination dated June 1988.  A duodenal ulcer was said to 
have been first discovered in 1955 after an upper 
gastrointestinal study.  This was treated medically, but 
never required hospitalization.  The veteran had not 
undergone an upper gastrointestinal study since that time.  
Currently, he was not under medical care for an ulcer, was 
not on a special diet, and did not restrict what he ate in 
any manner.  His highest weight in the past year had been 
163, and his current weight was 158 1/2 stripped.  He ate three 
meals each day, with an occasional bedtime snack.  The 
veteran did not have nausea, emesis, or hematemesis.  He 
stated he would notice some pyrosis in the left upper abdomen 
with burning that sometimes moved into the esophagus, which 
was relieved by over the counter medication or water.  His 
bowel movements were well-formed, solid, and without blood, 
and he did not have chronic diarrhea.  An upper 
gastrointestinal study conducted at that time stated that the 
duodenal bulb was not grossly deformed, but noted a small 
ulcer on the greater curvature aspect of the bulb.  The 
diagnoses included pyrosis, and added that the findings of 
the upper gastrointestinal study showed that there was no 
obstruction.  

The veteran appeared at a hearing before a hearing officer at 
the RO in November 1990.  He testified that he experiences 
abdominal pain.  He complained of gas, and of his food coming 
back up.  The veteran said he did not drink coffee or heavy 
spices.  He had experienced vomiting in the past, as well as 
occasional diarrhea.  He was also constipated once in a 
while.  See Transcript. 

The veteran underwent an additional VA examination in 
September 1992.  The history of his ulcer was noted.  The 
final diagnoses included peptic ulcer disease, controlled.  

At a November 1994 VA examination, the veteran reported that 
his reflux symptoms were much improved on medication.  He had 
occasional heartburn, but no epigastric pain or weight loss.  
His current weight was 167 pounds, which was also his maximum 
for the previous year.  He was not anemic, did not have 
vomiting, and did not experience recurrent hematemesis or 
melena.  The veteran did experience heartburn.  The veteran 
experienced three episodes each week of pain, which lasted 
for a few minutes.  The diagnoses included Barrett's with 
mild dysphagia, and gastroesophageal disease.  

A statement from a private doctor dated June 1996 said that 
he had treated the veteran for gastroesophageal reflux 
disease for several years.  The veteran had undergone a 
Nissin fundoplication, and had an uneventful recovery.  

VA treatment records show that the veteran underwent an upper 
endoscopy in April 1997.  The duodenum was normal.  A history 
of Barrett's was noted, as was evidence of a Nissin wrap on 
retroflexion.  

VA treatment records dated August 1999 to March 2000 show 
that the veteran was seen on occasion for digestive 
complaints.  The March 2000 records indicate that the veteran 
had controlled reflux disease.  Follow-up records showed that 
his weight remained stable, and that his Barrett's did not 
progress.  

The veteran was afforded an additional VA examination of the 
stomach in December 1999.  He did not experience vomiting.  
The veteran had regular bowel movements, without hematemesis 
or melena, diarrhea, or constipation.  He did experience 
heartburn.  He did not have episodes of colic, distention, or 
nausea.  On examination, the examiner stated that no ulcer 
was documented.  The veteran had not experienced weight gain 
or loss, he did not have anemia, and there was no abdominal 
pain or tenderness.  A review of an April 1998 endoscopy 
found inflammation of the distal esophagus, but no ulcers.  
The diagnoses included reflux disease status post Nissin, and 
Barrett's esophagus.  After a review of the records, the 
examiner opined that strictly speaking, the duodenal ulcer 
was asymptomatic, and an ulcer had not been noted in 
endoscopies for four years.  The veteran's current disability 
was the result of his gastroesophageal symptoms, which were 
at a moderate level.  

The Board is unable to find that an evaluation in excess of 
10 percent for a duodenal ulcer for the period from May 20, 
1988, to October 3, 1989 is warranted.  The only pertinent 
evidence regarding this time period is the report of a June 
1988 VA examination.  This examination shows that the veteran 
was not under medical care for an ulcer, was not on a special 
diet, and did not restrict what he ate in any manner.  His 
highest weight in the past year had been 163, and his current 
weight was 158 1/2 stripped.  He did not have anemia, nausea, 
emesis, or hematemesis.  An upper gastrointestinal study 
revealed an ulcer without deformity.  There was no evidence 
of any incapacitating episodes.  The Board finds that the 
veteran's duodenal ulcer could be characterized as no more 
than mild during this period, which warrants continuation of 
the 10 percent evaluation that was already in effect.  
38 C.F.R. § 4.114, Code 7305.  

The Board also finds that an increased evaluation for a 
duodenal ulcer for the period from October 4, 1989, is not 
warranted.  The evidence from October 1989 does not show that 
the veteran requires treatment for his ulcer, and there is no 
indication of weight loss, anemia, vomiting, hematemesis, 
melena, or incapacitating episodes of any duration.  There is 
no indication that his ulcer has resulted in an impairment of 
his health.  The 1992 examination said that the ulcer was 
controlled.  The December 1999 VA examiner opined that the 
veteran's duodenal ulcer was asymptomatic, and that his 
current complaints were attributable to a gastroesophageal 
disability.  The evidence shows that the veteran has not 
sought treatment for his ulcer for many years, and that his 
examinations between 1992 and December 1999 did not contain a 
current diagnosis of a duodenal ulcer.  The Board notes that 
service connection has not been established for a 
gastroesophageal disability, and the symptomatology 
attributable to that disability is not for consideration in 
the evaluation of the duodenal ulcer.  Therefore, as the 
veteran's duodenal ulcer cannot be said to be more than 
moderate in severity, an evaluation in excess of 20 percent 
may not be assigned at any point during the relevant time 
period.  

Right Knee

Entitlement to service connection for a cartilage injury to 
the right knee with degenerative changes was established in 
an October 1988 rating decision.  A zero percent evaluation 
was assigned for this disability, effective from September 
24, 1987.  An April 1995 rating decision increased the 
evaluation to the current 10 percent rating, effective from 
November 2, 1994.  The effective date of the 10 percent 
evaluation was changed to October 3, 1989, in a July 1996 
rating decision.  

The veteran's right knee disability is evaluated under the 
rating code for degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003, 5010.

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

In addition, 38 C.F.R. § 4.71a, Code 5259 states that removal 
of the semilunar cartilage of a knee is evaluated as 10 
percent disabling when it is symptomatic.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of a June 1988 VA 
examination.  The veteran gave a history of a knee injury in 
service.  His primary current problem was pain.  On 
examination, the veteran appeared to be having a little 
trouble carrying weight on his right side.  He had a positive 
McMurray test for the external meniscus on the right side 
that he did not have on the left, which strongly suggested a 
cartilage injury.  The range of motion of the knee seemed to 
be fairly normal.  The drawer sign was negative, and there 
was no increased rotary instability.  The medial and lateral 
collateral ligaments appear to be intact on both sides.  
There was no point tenderness.  The diagnoses included 
history of traumatic injury, right knee with findings now 
indicative of internal derangement and traumatic arthritis 
with findings as described, symptomatic.  

An April 1992 VA examination stated that the veteran could go 
through the normal range of motion without any discomfort or 
hesitation.  He could flex his right knee to 130 degrees 
without discomfort.  There was no swelling, tenderness, 
inflammation, or deformity.  An X-ray study of the right knee 
revealed an old fibula fracture.  The diagnoses included old 
fibular fracture of the right knee.  

At a September 1992 VA orthopedic examination, minimal pain 
and clicking was noted on flexion of the right knee to 
approximately 75 degrees.  The final diagnoses included 
degenerative joint disease of the right knee. 

The veteran underwent an additional VA examination in 
November 1994.  He complained of pain when walking or 
sitting.  The range of motion was from zero to 110 degrees.  
The anterior drawer, Lachman, and posterior drawer signs were 
all negative.  The knee was positive for laxity at 1+ to 2.  
An X-ray study revealed slight joint space narrowing.  The 
diagnoses for the right knee included mild knee laxity, and 
mild degenerative joint disease. 

VA treatment records from April 1997 include the report of an 
X-ray study of the right knee.  The impression was very mild 
degenerative joint changes, with no fracture or dislocation.  
He had complaints of chronic right knee pain at the area of 
the medial tibiale plateau in May 1997.  The veteran 
currently ranked the pain as five on a scale of one to ten.  
Objective findings showed that the veteran ambulated with a 
cane, and was in no apparent distress.  There was increased 
pain to palpation of the medial plateau of the right knee.  
Flexion and extension was within normal limits.  June 1997 
records show that the veteran was seen for complaints of pain 
in his right knee.  He rated his pain as a three on a scale 
of one to ten.  

At a December 1999 VA examination, the veteran complained of 
pain in his right knee with occasional weakness.  He would 
experience flare-ups in knee pain once every two months, and 
these generally lasted for one or two days.  The flare-ups 
would be precipitated by walking for 15 to 20 minutes, and 
alleviated by medication.  The flare-ups would result in 
limited range of motion.  The veteran used a cane to 
ambulate.  On examination, the veteran had zero degrees of 
extension, and 130 degrees of flexion.  Pain would begin at 
130 degrees of flexion.  The only additional limitation 
during flare-ups that was noted was pain.  Painful motion was 
objectively confirmed by guarding.  There was no effusion.  
The knee was stable without crepitus.  Quadriceps strength 
was 4+/5.  The diagnoses included prepatellar 
bursitis/tendonitis, and mild to moderate degenerative joint 
disease of the right knee.  The tendonitis contributed to 
quadriceps weakness.  A review of the records showed that 
there was no instability of the ligaments or weakness of the 
right quadriceps, no ankylosis, and no evidence of 
subluxation prior to the current examination. 

The Board finds that a 10 percent evaluation is warranted for 
the veteran's right knee disability for the period from 
September 24, 1987, to October 3, 1989.  The only evidence 
during this period is the findings of the June 1988 VA 
examination.  This examination found that there was internal 
derangement of the veteran's right knee.  He complained of 
knee pain, and the diagnosis noted that the veteran's knee 
disability was symptomatic.  This warrants a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Code 5259.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent for this period, but such an evaluation 
is not supported by the record.  The range of motion of the 
knee was described as fairly normal in June 1988, so that an 
evaluation in excess of 20 percent cannot be assigned under 
the rating codes for flexion and extension.  The provisions 
of 38 C.F.R. §§ 4.40 and 4.59 have been considered, and while 
the June 1988 examination was positive for complaints of 
pain, there is no evidence to show that the pain resulted in 
any additional loss of the range of motion, much less a loss 
of motion to a degree that would warrant a 20 percent 
evaluation.  The examination was negative for incoordination, 
excess fatigability, and weakness.  

The Board further finds that entitlement to a 10 percent 
evaluation for the veteran's right knee disability from 
October 4, 1989, is not merited.  The 10 percent evaluation 
is the highest evaluation allowed under the rating code for 
removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Code 
5259.  The relevant examinations have each demonstrated zero 
degrees of extension, and anywhere from 75 to 130 degrees of 
flexion.  None of these measurements represent limitation of 
motion of such severity that a 20 percent evaluation would be 
assigned under either of the appropriate rating codes.  
38 C.F.R. § 4.71a, Code 5260, 5261.  Therefore, entitlement 
to an increased evaluation under these rating codes is not 
warranted. 

The Board has considered entitlement to an increased 
evaluation under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, but additional impairment due to pain, weakness, 
incoordination, and excessive fatigability has not been 
demonstrated by the record.  The evidence shows consistent 
complaints of right knee pain, which has been described as 
anywhere from three to five on a scale of ten.  However, the 
veteran could still flex his knee to 130 degrees without 
discomfort in April 1992.  The December 1999 VA examination 
stated that the veteran had additional pain during flare-ups, 
and quadriceps strength was slightly reduced at 4+/5.  
However, pain did not begin until 130 degrees of flexion, and 
there is no evidence of any increase in impairment due to 
these factors.  Therefore, these provisions do not provide a 
basis for an evaluation in excess of 10 percent.  





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a duodenal ulcer for the period from May 20, 1988, to 
October 3, 1989, is denied. 

Entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer from October 4, 1989, is denied. 

Entitlement to an initial 10 percent evaluation for the 
residuals of a right knee cartilage injury, with degenerative 
changes, from September 24, 1987, to October 3, 1989, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a right knee cartilage injury, with degenerative 
changes, from October 4, 1989, is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

